Citation Nr: 1021394	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-36 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to apportionment of the Veteran's disability 
compensation benefits on behalf of [redacted].


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from November 1983 until March 
1984.

The appellant was the custodian of [redacted] [redacted], whom 
she claims was the Veteran's child, and is seeking 
apportionment benefits on his behalf.  The appellant has 
indicated that [redacted] died in May 2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 Special Apportionment 
Decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  In June 2004, the 
appellant testified before the undersigned at a Travel Board 
hearing.  In July 2009, the Board remanded this case for 
contested claims procedures to be completed, which has been 
accomplished.  


FINDINGS OF FACT

1.  The appellant claims that [redacted] was the Veteran's 
child, but she has not submitted supporting evidence and has 
furnished inconsistent statements regarding any issued court 
order for support.  

2.  The appellant has not submitted requested financial 
information showing that the Veteran was not discharging his 
financial duties to [redacted], assuming but not conceding that 
he was the Veteran's son.  


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability 
compensation benefits to the appellant on behalf of [redacted] 
are not met.  38 U.S.C.A. § 5307 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.450, 3.451 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

This appeal concerns a benefit provided under chapter 53 of 
title 38, United States Code.  The rules governing VA notice 
and assistance upon receipt of a claim for benefits as 
outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 
do not apply to claims for benefits provided under chapters 
other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 
453, 456 (2006).  That is, the Veterans Claims Assistance Act 
of 2000 (VCAA) does not apply to decisions regarding how 
benefits are paid.  VA rules do, however, include special 
procedural requirements for simultaneously contested claims, 
such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 
19.101, and 19.102.

A claim for an apportionment is a "contested claim," and is 
subject to the special procedural regulations set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102.  The applicable 
contested claims procedures were not, however, initially 
followed in this case.  Pursuant to prior Board remand 
orders, the RO did take remedial action and ensured that 
appropriate notification was dispatched to each of the 
parties to the contested claim.  The RO provided both parties 
(the Veteran and his estranged spouse, L.M.,)with remedial 
notices and determinations related to the contested claim, 
and advised both parties of the applicable law and 
regulations.  The claim was subsequently adjudicated in a 
supplemental statement of the case, and thus any presumed 
prejudice associated with the delayed timing is rebutted.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as a Statement of the Case 
or Supplemental Statement of the Case, is sufficient to cure 
a timing defect).

After sending requests to both parties, VA has not obtained 
financial information from both parties.  VA has also 
afforded both parties the opportunity (if desired) to give 
testimony at a hearing.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the claims file; and neither party has 
contended otherwise.  To the extent that either party has not 
submitted pertinent information, they have been fully advised 
of the need to do so and have apparently chosen not to do so.  
The Board therefore concludes that neither party is 
prejudiced by a decision on the claim at this time.

Apportionment

The Veteran has been receiving VA compensation benefits for 
many years.  In pertinent part, during the appeal period, he 
has had a combined 40 percent disability rating.

In March 1999, the Veteran indicated that he had a fiancé 
named [redacted].  However, thereafter, he did not 
indicate that they married or that he had a child named 
[redacted].  He has not received any additional VA compensation 
benefits for the appellant or [redacted] as his dependents.  

In August 2005 and March 2006, the RO received correspondence 
from the appellant who was seeking an apportionment from the 
Veteran, on behalf of [redacted] who she indentified as being 
the Veteran's son.  In October 2006, the appellant was 
requested to submit an itemized list of her monthly income 
from all sources, showing each source; a list of the property 
which she owns and the value of each; and an itemized list of 
her average monthly expenses.  She did not reply.  Similar 
information was requested from the Veteran, but he also did 
not reply.  

In a March 2007 Special Apportionment Decision, the RO denied 
the claim of an apportionment.  It was noted that neither 
party had replied to VA's October 2006 letters.  In the March 
2007 notification letter, both parties were again advised 
that they had not submitted the requested income and expenses 
information.  

In her May 2007 notice of disagreement, the appellant 
indicated that she sent in the requested information.  
However, as noted, that information was not received by VA 
and she was told that it was not received.  She did not send 
any information in conjunction with her notice of 
disagreement.  The October 2007 Statement of the Case also 
again indicated that the financial information had not been 
received.  In addition, she was informed that [redacted] had not 
been established as a dependent of the Veteran.  Thereafter, 
her substantive appeal was received, but it contained no 
financial information and there were no attachments regarding 
[redacted]'s paternity.  

Thereafter, at the Travel Board hearing, the appellant 
indicated that paternity testing established that the Veteran 
was [redacted]'s father.  In addition, she stated that there was 
no support order and that the Veteran had not provided any 
monies for [redacted], until two months prior to [redacted]'s death 
in May 2007, when he gave her $100.  However, she had 
previously indicated that he was supposed to be paying her 
child support.  The appellant did not submit any supporting 
documentation at her hearing.  In a subsequent December 2009 
Supplemental Statement of the Case, the appellant was again 
told that although she said that she had submitted 
information regarding finances and [redacted]'s paternity, there 
was no record of such documentation in the claims file.  The 
Veteran also did not submit any financial information.  

Pursuant to 38 C.F.R. § 3.57, except as provided in 
paragraphs (a)(2) and (3) of this section, the term "child 
of the Veteran" means an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the Veteran's household or 
was a member of the Veteran's household at the time of the 
Veteran's death, or an illegitimate child; and (i) Who is 
under the age of 18 years; or (ii) Who, before reaching the 
age of 18 years, became permanently incapable of self-
support; or (iii) Who, after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an educational institution approved by the 
Department of Veterans Affairs.  See also 38 U.S.C.A. 
101(4)(A), 104(a))

A child may be deemed the "child" of the Veteran if he or 
she is the stepchild.  The term means a legitimate or an 
illegitimate child of the Veteran's spouse.  A child of a 
surviving spouse whose marriage to the Veteran is deemed 
valid under the provisions of Sec. 3.52, and who otherwise 
meets the requirements of this section is included.  38 
C.F.R. § 3.57 (b).

A child may be deemed the "child" of the Veteran if he or 
she is the adopted child.  Except as provided in paragraph 
(e) of this section, the term means a child adopted pursuant 
to a final decree of adoption, a child adopted pursuant to an 
unrescinded interlocutory decree of adoption while remaining 
in the custody of the adopting parent (or parents) during the 
interlocutory period, and a child who has been placed for 
adoption under an agreement entered into by the adopting 
parent (or parents) with any agency authorized under law to 
so act, unless and until such agreement is terminated, while 
the child remains in the custody of the adopting parent (or 
parents) during the period of placement for adoption under 
such agreement.  The term includes, as of the date of death 
of a Veteran, such a child who: (1) Was living in the 
Veteran's household at the time of the Veteran's death, and 
(2) Was adopted by the Veteran's spouse under a decree issued 
within 2 years after August 25, 1959, or the Veteran's death 
whichever is later, and (3) Was not receiving from an 
individual other than the Veteran or the Veteran's spouse, or 
from a welfare organization which furnishes services or 
assistance for children, recurring contributions of 
sufficient size to constitute the major portion of the 
child's support.  See 38 C.F.R. § 3.57 (c); see also 38 
U.S.C.A. 101(4))

Pursuant to 38 C.F.R. § 3.204 (a)(1) Except as provided in 
paragraph (a)(2) of this section, VA will accept, for the 
purpose of determining entitlement to benefits under laws 
administered by VA, the statement of a claimant as proof of 
marriage, dissolution of a marriage, birth of a child, or 
death of a dependent, provided that the statement contains: 
the date (month and year) and place of the event; the full 
name and relationship of the other person to the claimant; 
and, where the claimant's dependent child does not reside 
with the claimant, the name and address of the person who has 
custody of the child. In addition, a claimant must provide 
the social security number of any dependent on whose behalf 
he or she is seeking benefits.

Pursuant to 38 C.F.R. § 3.204 (a)(2), VA shall require the 
types of evidence indicated in Sec. Sec. 3.205 through 3.211 
where: the claimant does not reside within a state; the 
claimant's statement on its face raises a question of its 
validity; the claimant's statement conflicts with other 
evidence of record; or, there is a reasonable indication, in 
the claimant's statement or otherwise, of fraud or 
misrepresentation of the relationship in question.

Pursuant to 38 C.F.R. § 3.204 (a)(1)(b), the classes of 
evidence to be furnished for the purpose of establishing 
marriage, dissolution of marriage, age, relationship, or 
death, if required under the provisions of paragraph (a)(2), 
are indicated in Sec. Sec. 3.205 through 3.211 in the order 
of preference.  Failure to furnish the higher class, however, 
does not preclude the acceptance of a lower class if the 
evidence furnished is sufficient to prove the point involved.

Pursuant to 38 C.F.R. § 3.204 (a)(1)(c), photocopies of 
documents necessary to establish birth, death, marriage or 
relationship under the provisions of Sec. Sec. 3.205 through 
3.215 of this part are acceptable as evidence if the 
Department of Veterans Affairs is satisfied that the copies 
are genuine and free from alteration.  Otherwise, VA may 
request a copy of the document certified over the signature 
and official seal of the person having custody of such 
record.

Pursuant to 38 C.F.R. § 3.209, age or relationship is 
established by one of the following types of evidence.  If 
the evidence submitted for proof of age or relationship 
indicates a difference in the name of the person as shown by 
other records, the discrepancy is to be reconciled by an 
affidavit or certified statement identifying the person 
having the changed name as the person whose name appears in 
the evidence of age or relationship.  

(a) A copy or abstract of the public record of birth.  
Such a record established more than 4 years after the 
birth will be accepted as proof of age or relationship 
if, it is not inconsistent with material of record with 
the Department of Veterans Affairs, or if it shows on 
its face that it is based upon evidence which would be 
acceptable under this section.

(b) A copy of the church record of baptism.  Such a 
record of baptism  performed more than 4 years after 
birth will not be accepted as proof of age or 
relationship unless it is consistent with material of 
record with the Department of Veterans Affairs, which 
will include at least one reference to age or 
relationship made at a time when such reference was not 
essential to establishing entitlement to the benefit 
claimed.

(c) Official report from the service department as to 
birth which occurred while the Veteran was in service.

(d) Affidavit or a certified statement of the physician 
or midwife  in attendance at birth.

(e) Copy of Bible or other family record certified to by 
a notary public or other officer with authority to 
administer oaths, who should state in what year the 
Bible or other book in which the record appears was 
printed, whether the record bears any erasures or other 
marks of alteration, and whether from the appearance of 
the writing he or she believes the entries to have been 
made at the time purported.

(f) Affidavits or certified statements of two or more 
persons, preferably disinterested, who will state their 
ages, showing the name, date, and place of birth of the 
person whose age or relationship is being established, 
and that to their own knowledge such person is the child 
of such parents (naming the parents) and stating the 
source of their knowledge.

(g) Other evidence which is adequate to establish the 
facts in issue, including census records, original 
baptismal records, hospital records, insurance policies, 
school, employment, immigration, or naturalization 
records.

Pursuant to 38 C.F.R. § 3.210(a), where it is necessary to 
determine the legitimacy of a child, evidence will be 
required to establish the legality of the marriage of the 
mother of the child to the Veteran or to show that the child 
is otherwise legitimate by State laws together with evidence 
of birth as outlined in Sec. 3.209.  Where the legitimacy of 
a child is not a factor, evidence to establish legitimacy 
will not be required: Provided, that, evidence is on file 
which meets the requirements of paragraph (b) of this section 
sufficient to warrant recognition of the relationship of the 
child without regard to legitimacy.

38 C.F.R. § 3.210(b, as to the mother of an illegitimate 
child, proof of birth is all that is required.  As to the 
father, the sufficiency of evidence will be determined in 
accordance with the facts in the individual case.  Proof of 
such relationship will consist of: (1) An acknowledgment in 
writing signed by him; or (2) Evidence that he has been 
identified as the child's father by a judicial decree 
ordering him to contribute to the child's support or for 
other purposes; or (3) Any other secondary evidence which 
reasonably supports a finding of relationship, as determined 
by an official authorized to approve such findings, such as: 
(i) A copy of the public record of birth or church record of  
baptism, showing that the Veteran was the informant and was 
named as parent of the child; or (ii) Statements of persons 
who know that the Veteran accepted the  child as his; or 
(iii) Information obtained from service department or public  
records, such as school or welfare agencies, which shows that 
with his knowledge the Veteran was named as the father of the 
child.

38 C.F.R. § 3.210 (c), except as provided in paragraph (c)(1) 
of this section evidence of relationship will include a copy 
of the decree of adoption or a copy of the adoptive placement 
agreement and such other evidence as may be necessary. (1) In 
jurisdictions where petition must be made to the court for 
release of adoption documents or information, or where 
release of such documents or information is prohibited, the 
following may be accepted to establish the fact of adoption: 
(i) As to a child adopted into the Veteran's family, a copy 
of the child's revised birth certificate; (ii) As to a child 
adopted out of the Veteran's family, a statement over the 
signature of the judge or the clerk of the court setting 
forth the child's former name and the date of adoption, or a 
certified statement by the Veteran, the Veteran's surviving 
spouse, apportionee, or their fiduciaries setting forth the 
child's former name, date of birth, and the date and fact of 
adoption together with evidence indicating that the child's 
original public record of birth has been removed from such 
records.  Where application is made for an apportionment 
under Sec. 3.458(d) on behalf of a child adopted out of the 
Veteran's family, the evidence must be sufficient to 
establish the Veteran as the natural parent of the child.

(2) As to a child adopted by the Veteran's surviving spouse 
after the Veteran's death, the statement of the adoptive 
parent or custodian of the child will be accepted in absence 
of information to the contrary, to show that the child was a 
member of the Veteran's household at the date of the 
Veteran's death and that recurring contributions were not 
being received for the child's maintenance sufficient to 
provide for the major portion of the child's support, from 
any person other than the Veteran or surviving spouse or from 
any public or private welfare organization which furnished 
services or assistance to children.

38 C.F.R. § 3.210(d), evidence of relationship of a stepchild 
will consist of proof of birth as outlined in Sec. 3.209, 
evidence of the marriage of the Veteran to the natural parent 
of the child, and evidence that the child is a member of the 
Veteran's household or was a member of the Veteran's 
household at the date of the Veteran's death.

VA regulations provide for two types of apportionments for a 
child of a Veteran.  

A "general" apportionment may be paid under the 
circumstances set forth in 38 C.F.R. § 3.450.  Application of 
this provision turns on whether a Veteran is reasonably 
discharging his responsibility for the support of his spouse, 
children, or dependent parents, irrespective of hardship.  It 
is not necessary for the claimant to establish the existence 
of hardship in order to obtain an apportionment under 38 
C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment."  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be specially apportioned between the Veteran 
and his dependents on the basis of the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the Veteran and those dependents in 
whose behalf the apportionment is claimed, and the special 
needs of the Veteran, his dependents and the apportionment 
claimants.  The amount apportioned should generally be 
consistent with the total number of dependents involved.  
Ordinarily, apportionment of more than 50 percent of the 
Veteran's benefits would constitute undue hardship on him or 
her, while apportionment of less than 20 percent of his or 
her benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451.  The special apportionment 
was apparently designed to provide for an apportionment in 
situations where a Veteran is reasonably discharging his 
responsibility for the support of any claimant who might be 
entitled to a "general" apportionment, but special 
circumstances exist which warrant giving dependents 
additional support.  See, e.g., Vet. Reg. No. 6(c), 
Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 
(June 1934).

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse or 
dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§§ 3.450(a)(1)(ii), 3.451.

The current claim is denied on two bases.  First, it has not 
been established that [redacted] is the child of the Veteran.  
Although the appellant indicated that there was a paternity 
test establishing that the Veteran was [redacted]'s father, she 
has not submitted that documentation.  She has been told that 
VA does not have that documentation.  The Board recognizes 
that she stated that she submitted this information; however, 
after being told that VA does not have it, she has not 
produced it for review.  There is no record of any official 
document showing paternity or any affidavit or lay evidence 
in support of paternity, other than the appellant's own 
statements.  Since her own statements conflict regarding 
whether there was a child support order, since the record 
does not support her statements that she submitted 
documentation, and since she has failed or refused to submit 
any of this evidence, paternity has not been established.  If 
[redacted] is not a child of the Veteran, the appellant is not 
entitled to benefits on his behalf, for the period when he 
was living during the appeal period.  

Second, the appellant and the Veteran both have not submitted 
financial information.  However, the onus is on the appellant 
to show that the Veteran is not discharging his financial 
obligation to her, assuming but not conceding that [redacted] 
was his child, since she is seeking the apportionment.  
Again, she indicated that she submitted that information, but 
VA has no record of this correspondence and has told her that 
VA does not have the pertinent information.  Despite being 
informed of this fact several times, she has not brought 
forth the financial information.  She has had ample 
opportunity to submit the records.  

If a claimant wishes help, he or she cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Dusek v. Derwinski, 2 Vet. App. 522 (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  

The appellant claims that [redacted] was the Veteran's child, 
but she has not submitted supporting evidence and has 
furnished inconsistent information regarding any issued court 
order for support.  Further, the appellant has not submitted 
requested financial information showing that the Veteran was 
not discharging his financial duties to [redacted], assuming but 
not conceding that he was the Veteran's son.  

Thus, in sum the appellant has not furnished the requested 
information pertinent to her claim.  As such, the record does 
not establish that [redacted] was the Veteran's child and/or 
that in the event that he was the Veteran's child, but not 
conceding such, that the Veteran was not discharging his 
duties in that regard.  While the appellant asserts that he 
was not paying her, she has been inconsistent in her 
statements that there was a support order and that she had 
dutifully supplied VA with requested finances and 
documentation.  Since her statements do not coincide with the 
record, they are not credible and insufficient to support her 
claim alone.  

The "benefit-of-the-doubt" rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both parties.  Elias v. Brown, 10 
Vet. App. 259, 263 (1997).


ORDER

Entitlement to apportionment of the Veteran's disability 
compensation benefits on behalf of [redacted] is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


